Citation Nr: 1222438	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  99-21 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE


Entitlement to service connection for a lumbar spine (low back) disability, to include as secondary to a service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in pertinent part, denied service connection for a low back condition.     

In a December 2005 decision, the Board granted service connection for degenerative changes in the thoracic spine with old compression deformities of T6 and T7.  The Board found that a claim of entitlement to service connection for a lumbar spine disability, secondary to a service-connected thoracic spine disability, was raised by the record; and the Board remanded that issue for additional development.   In June 2007, the Board again remanded the claim for service connection for a lumbar spine disability for additional development.  In a December 2008 decision, the Board affirmed the RO's denial of the benefit sought on appeal.  

In February 2012, the Board vacated the December 2008 decision, and remanded the Veteran's claim for additional development.  All development has been completed and the case is once again before the Board for review.


FINDING OF FACT

The Veteran's lumbar spine disability is not etiologically related to active service and is not shown by competent medical evidence to be etiologically related to a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service; is not proximately due to, the result of, or aggravated by a service-connected disease or injury; and may not be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an October 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim based on both direct and secondary service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The October 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The October 2007 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of these notices, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in October 2007.  The RO readjudicated the case in August 2008 and February 2012 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) medical records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in August 1997, January 2003, and August 2006 with a subsequent July 2008 addendum opinion.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations and opinions, obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and include opinions addressing both direct and secondary service-connection, supported by a rationale for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  In a December 2008 statement, the Veteran requested that the Board review a January 2003 VA examination and opinion in rendering its final decision.  The Veteran also asserted that December 2006 and August 2008 supplemental statements of the case did not reflect a review of medical opinions, to include an October 2006 VA opinion, requested by the Board on remand.  The Board has reviewed all relevant medical evidence in this case, to include the cited VA examinations and opinions described above, in rendering its decision.  The October 2006 VA medical opinion, noted by the Veteran, is an addendum opinion addressing the Veteran's prior claim for service connection for a gastrointestinal disorder and does not pertain to his current claim for service connection for a lumbar spine disability.  The record does include an August 2006 VA opinion addressing the Veteran's claim for service connection for a lumbar spine disability.  The August 2006 opinion was discussed in December 2006 supplemental statement of the case.  Similarly, a July 2008 addendum to the August 2006 VA examination was discussed by the RO in a subsequent August 2008 supplemental statement of the case.    

In a March 2012 Informal Hearing Presentation, the Veteran's representative contends that the AMC did not obtain updated treatment records from the Portland VA Medical Center from August 2010 to present and requested a remand for compliance with the Board's February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board has reviewed the record and finds that VA treatment records from the VA Medical Center in Portland, Oregon and the VA Medical Center in Walla Walla, Washington, dated from 2007 to present, have been associated with the Veteran's record.  The RO/AMC indicated that all updated VA treatment records were reviewed in a February 2012 supplemental statement of the case.  The Board finds, therefore, that the RO/AMC has fully complied with the directives of a February 2012 Board remand.  

The most recent SSOC was issued by the RO/AMC in February 2012.  The Veteran was informed that he had 30 days from the date of that letter to respond with additional comments or evidence.  In a March 2012 correspondence, the Veteran requested additional time to respond to the SSOC.  In April 2012, the Veteran was informed that he had been granted an additional 30 days to submit any additional materials in support of his claim.  In April 2012, the Veteran submitted additional argument in support of his claim, but did not submit or identify any additional evidence.  

In an April 2012 statement, the Veteran again cited an October 2006 VA medical opinion, asserting that it was inadequate as it was "ruled as 'failure of due process' and should also be ruled as non-evidence."  As the Board has already discussed, the cited October 2006 VA opinion does not address the Veteran's claimed lumbar spine disability.  The Board finds that while an August 2006 VA examination did not fully address the issue of secondary service connection; the examination report and the opinion are probative with regard to the question of direct service connection and, thus, have been considered by the Board in rendering its decision.  The Veteran also argues that the 2006 VA opinion is inadequate because he was not 53 years old at the time of the examination; instead he contends that he was only 50, and he contends that his age was the basis for the opinion rendered.  The August 2006 VA examination does state that the Veteran "is a 53-year-old, right-hand dominant male who served in the Army from October 1972 until October 1974."  However, the Veteran's DD Form 214 and service treatment records show that the Veteran's date of birth was in January 1953.  Therefore, based on the correct facts as shown by the record, the Veteran was accurately noted to be 53 years old at the time of the August 2006 VA examination.  Additionally, the Board finds that the Veteran's cited age is not dispositive in this case.  The August 2006 VA examiner did not specifically cite the Veteran's age as being the basis of the opinion rendered, as the Veteran has asserted.  The Board finds, upon review of the August 2006 VA examination report, that it provides competent, credible, and probative evidence in this case. 

The Veteran and his representative have not made the Board aware of any outstanding evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has afforded the Veteran ample opportunity to submit arguments and evidence in support of his claim which has been pending since 1997.  All relevant VA treatment records have been associated with the Veteran's record.  All pertinent evidence has been reviewed by the Board in rendering its decision.  The Board finds that the evidence of record is sufficient to resolve this appeal, and VA has no further duty to provide an examination or opinion.  After a careful review of the file, the Board finds that VA has met its duty to notify and assist the Veteran.  All necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

The Veteran contends that he has a low back disorder, which is either causally related to his period of active service or to his service-connected thoracic spine disability. 

Service treatment records, to include an October 1972 enlistment examination and an October 1974 separation examination, contain no complaints, diagnoses, or treatment for a low back disability or other disorder of the spine.  
 
A December 1974 VA examination shows that the Veteran had good muscular development and his back movements were full and strong.  The Veteran had a good stance and walk.  December 1974 x-rays revealed degenerative changes in the dorsal spine with old compression deformities of D6 and D7, probably from juvenile epiphysitis.  Based on the x-ray evidence, the Veteran was diagnosed with osteomyelitis of the dorsal spine.  The Board notes that the Veteran is currently service-connected for a dorsal or thoracic spine disability.

During an August 1997 VA examination, the Veteran reported that he was involved in a motor vehicle accident in service, and he reported falling down a flight of stairs while in the barracks, where he broke two ribs and injured his low back.  The Board notes that in a subsequent October 1997 VA examination of the right ankle, the Veteran also described an in-service fall while he was in the barraks.  The Veteran reported that his foot got caught and this resulted in a fall.  He ended up fracturing his right ankle, requiring hospitalization and a surgical repair.  A physical examination was completed at the time of an August 1997 VA examination of the spine.  The VA examiner noted that x-rays revealed minimal osteoarthritic spurring with associated low back pain; however, no opinion was rendered as to etiology.  

A January 2003 VA examination included a review of the claims file and a discussion of the Veteran's medical history.  The VA examiner reviewed service treatment records, and noted that the Veteran's October 1974 separation examination indicated that the spine was normal.  The VA examiner also described findings from a December 1974 x-ray of the dorsal spine.  The Veteran reported pain, stiffness, and weakness in his back beginning 10 to 15 years prior.  He described the location and distribution of his pain as all the way across his low back.  The Veteran took an aspirin a day for his circulation, but did not take medication for back pain.  He had no physical therapy for his back and had no prior surgery for his back.  The Veteran reported that he was involved in a head-on collision during his period of active service in 1974, but the Veteran's service medical records were negative of any complaints of, treatment for or diagnosis of a low back or lumbar spine problem.  X-rays were reviewed.  A lumbar spine series revealed minimal degenerative changes of the lumbar spine.  A thoracic spine series revealed degenerative changes of the thoracic spine and mild compression deformities of the T6 and T7 vertebrae, of uncertain chronicity.  A comprehensive physical examination of the spine was completed, including neurological testing.  The VA examiner diagnosed the Veteran with minimal degenerative changes of the lumbar and thoracic spine.  

The VA examiner provided an opinion supported by a summary of his findings.  He stated that the Veteran was discharged from service in late 1974 with no abnormalities found on examination.  X-ray findings show compression deformities at D6 and D7.  Current x-rays revealed mild compression deformities over approximately T6 and T7 of uncertain chronicity.  The Veteran stated that his back pain started 10 to 15 years ago.  He had current complaints of pain in the low back.  Lumbar spine films also showed mild minimal degenerative changes of the lumbar spine.  Based upon the preponderance of the evidence in the claims file, the VA examiner opined that it appeared as though the majority of the Veteran's current symptoms were emanating from his lumbar region.  The Veteran was asymptomatic from the thoracic region when he was discharged from service and he was not complaining of pain from the thoracic region currently.  The Veteran's current symptoms had been present for the last 10 to 15 years.  The VA examiner opined, therefore, that on a more likely than not basis, "the back pain he is experiencing is probably from, in all likelihood, degenerative disk disease and minimal arthritis of his spine which developed after he left the service." 

The Veteran underwent another VA examination in August 2006.  The VA examiner took a history from the Veteran and reviewed the claims file.  The Veteran reported that he believed his back pain was due to a fall down some stairs while he was in service.  The Veteran reported that he had a couple of bad bones in his back and that it had been bothering him ever since that time.  The Veteran indicated that he had pain across the thoracic spine area around the T8 to T10 region.  He described his back pain as an ache.  Findings from the Veteran's prior January 2003 VA examination were noted.  Findings from a 1974 VA examination were also noted.  The VA examiner stated that on review of the Veteran's service treatment records, he did not find any notes for treatment for the Veteran's low back.  A physical examination was completed.  Prior x-rays were reviewed, and new x-rays were noted to show minimal degenerative changes most at the L5-S1 disc space, but no deformity.  The Veteran was diagnosed with chronic lumbosacral strain with mild degenerative changes.   

The August 2006 VA examiner stated in conclusion, that the Veteran's history and physical examination taken that day related most of his symptoms across his thoracic spine; and it was not isolated to his lumbar spine.  The VA examiner stated that he found no evidence in the Veteran's service medical record or claims file that could link the Veteran's current lumbosacral spine condition to an in-service diagnosis or injury.  He concurred with the January 2003 VA examiner's determination that it was less likely as not that the Veteran had a current lumbosacral spine condition related to any in-service treatment or injury.

In July 2008, the August 2006 VA examiner offered an addendum to his August 2006 opinion.  He again reviewed the claims file.  The VA examiner noted that the Veteran had full range of motion in the lumbar spine, without spasm or tenderness, and that the Veteran had only minimal degenerative changes on x-ray findings.  Based on this data, he commented that it was not uncommon at age 53, when he examined the Veteran, for people to have some lumbosacral spine pain and minimal degenerative changes on x-ray.  The VA examiner, therefore, concluded that it was not likely that the Veteran's current complaints of lumbosacral spine pain are caused by or aggravated beyond their natural progression by his service-connected thoracic spine condition.

At the time of a March 2011 VA general medical examination, the Veteran reported a history of falling down stairs in service and injuring his back.  He reported that he crushed two of his discs in the thoracic spine, and was hospitalized for one week with a brace.  He was given local steroid injections, but had no back surgery.  The Veteran reported the onset of pain in 1974.  An opinion was not requested at the time of the March 2011 VA examination.  

VA and private treatment records dated from 1996 to present, for the most part, address treatment for the Veteran's service-connected right ankle disability and not his claimed lumbar spine disability.  An August 2007 VA treatment report did note chronic back pain.  The Veteran reported having degenerative disc disease of multiple levels of the lumbar spine.  The Veteran was prescribed hydrocodone for pain.  More recent VA treatment records dated from 2008 to 2012 do not specifically address treatment for a lumbar spine disability.  

VA examinations show that the Veteran is currently diagnosed with minimal degenerative changes in the lumbar spine and lumbar spine strain.  However, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a lumbar spine disability, to include as secondary to his service-connected thoracic spine disability.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to a low back disorder or injury to the low back.  Additionally, while a December 1974 VA examination, completed shortly after the Veteran's separation from service, noted degenerative changes in the dorsal spine with old compression deformities of D6 and D7 on x-ray; the Veteran was not shown to have any complaints or pathology related to the lumbar spine at that time.  The earliest indication of a lumbar spine disability shown by the record was during an August 1997 VA examination, approximately 23 years after the Veteran's separation from service.  At that time, x-rays revealed minimal osteoarthritic spurring.  The Board finds that such a significant lapse in time weighs against finding that the Veteran had any chronicity of symptomatology, as it relates to his lumbar spine disability, since service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Veteran in this case, has provided lay evidence in support of his lumbar spine disability, predominantly during the course of his VA examinations.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board has considered the Veteran's own statements in support of his claim.  The Veteran contends that his current lumbar spine disability is related to an in-service fall, or alternately to his service-connected thoracic spine disability.  During an August 1997 VA examination, the Veteran reported that he was involved in a motor vehicle accident in service and he reported falling down flight of stairs while in the barracks, where he broke two ribs and injured his low back.  In a subsequent October 1997 VA examination addressing the Veteran's service-connected right ankle, the Veteran also described an in-service fall while he was in the barraks.  The Veteran reported that his foot got caught and this resulted in a fall.  He ended up fracturing his right ankle, requiring hospitalization and a surgical repair.  The Veteran made no mention of a back injury in October 1997, and while service treatment records confirm that the Veteran was treated in service for a right ankle injury with subsequent hospitalization and surgical repair; as noted above, service treatment records do not reflect any treatment for a low back injury at that time, or at any other time in service.  The Board finds that this weighs against the credibility of the Veteran's statement, indicating that he injured his low back in service.  

During a January 2003 VA examination, Veteran reported back pain beginning 10 to 15 years prior to the time of the examination; this was approximately 14 to 19 years after his separation from service.  The Veteran reported that he was involved in a motor vehicle accident in service; however, the Board notes that service medical records do not reflect any back injury or motor vehicle accident in service.  The Veteran did not mention an in-service fall during the January 2003 VA examination.  In August 2006, the Veteran reported that he believed his back pain was due to a fall down some stairs while he was in service.  The Veteran reported that he had a couple of bad bones in his back and that it had been bothering him ever since that time.  At the time of a March 2011 VA general medical examination, the Veteran reported falling down stairs in service and injuring his back.  He reported that he crushed two of his discs in the thoracic spine, and was hospitalized for one week with a brace.  The Veteran reported the onset of pain in 1974.  

The Board finds that the Veteran has provided an inconsistent history with regard to the onset of his low back pain and the origin of such, and his statements are not supported by objective evidence of record.  While the Veteran contends that he injured his back after falling down stairs in service, crushing two discs in the thoracic spine; service treatment records show that the Veteran only injured his right ankle in service, and he was hospitalized for surgery to the right ankle.  No back injury was indicated at any time during service, at the time of the Veteran's separation from service, or shortly thereafter.  While the Veteran contends that he crushed two of his thoracic discs at the time of an in-service fall, December 1974 x-rays revealed old compression deformities of D6 and D7, probably from juvenile epiphysitis, and not a traumatic injury to the thoracic spine.  In more recent VA examinations, the Veteran identified the onset of back pain in 1974; however, in an earlier January 2003 VA examination, the Veteran indicated that back pain began 10 to 15 years prior; over a decade after the Veteran's separation from service.  The Veteran has alluded to injuring his back in a motor vehicle accident in service; however, this similarly is not supported by objective evidence of record.  Due to the inconsistencies in the Veteran's statements, as discussed above, the Board finds that while the Veteran is competent to relate a history of injury or to describe his history of symptomatology; he is not credible in this case.  The Board's decision, has therefore, been based on the objective evidence of record.  

In that regard, the Board finds that opinions provided during January 2003 and August 2006 VA examinations and in a July 2008 addendum are probative.   According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  January 2003 and August 2006 VA examinations included a review of the claims file, discussed pertinent findings from the Veteran's service treatment records and a subsequent 1974 VA examination completed shortly after service, discussed the Veteran's medical history, and included a comprehensive physical examination of the Veteran.  A July 2008 addendum opinion was completed by the August 2006 VA examiner, who had an opportunity to re-review the Veteran's claims file.  Based on the Veteran's history, symptoms, and presentation; the January 2003 and August 2006 VA examiners found that the Veteran's diagnosed lumbar spine disability developed after his separation from service, and that it was less likely as not that the Veteran had a current lumbosacral spine condition related to any in-service treatment or injury.  A July 2008 addendum opinion additionally shows that it was not likely that the Veteran's lumbar spine disability was caused by or aggravated beyond its natural progression by his service-connected thoracic spine condition.  The VA examiners' provided a complete rational for the opinions rendered based on objective findings from the record, to include an absence of treatment for a back injury in service, findings shown at the time of a December 1974 VA examination, and current findings of only minimal degenerative changes in the lumbosacral spine.  

Service treatment records do not reflect a lumbar spine injury in-service.  The Veteran's current lumbar spine disability was diagnosed many years after service, and there is no chronicity or continuity of symptomatology shown by competent and credible evidence of record.  January 2003, August 2006, and July 2008 VA opinions provide competent, credible, and probative evidence showing that the Veteran's current lumbar spine disability was not incurred in service, and is not secondary to a service-connected thoracic spine disability.  Therefore, the Board finds that service connection for a lumbar spine disability is not warranted on either a direct or secondary basis.  

C.  Conclusion

Although the Veteran has currently a diagnosed lumbar spine disability, the record provides no competent or credible evidence showing that the disability was incurred or aggravated in service, arthritis of the lumbar spine did not manifest within a year following the Veteran's separation from service, and no nexus has been established between the Veteran's current disability and his military service.  Additionally, the Veteran's lumbar spine disability is not shown to be proximately due to, the result of, or aggravated by a service-connected thoracic spine disability.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran's lumbar spine disability is etiologically related to active service or to a service-connected disability.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


